         Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 1 of 12



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN AND WESTERN DISTRICTS OF TEXAS
ALICIA L. BARCOMB
TRIAL ATTORNEY
515 RUSK, SUITE 3516
HOUSTON, TEXAS 77002
Telephone: (713) 718-4650
Fax: (713) 718-4670

                         UNITED STATES BANKRUTPCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


       IN RE:
                                                            CASE NO. 20-35029
       THOMAS CALVERT SCOTT and
       TAMMI LYNN SCOTT,                                    CHAPTER 7
               DEBTORS.


       KEVIN M. EPSTEIN,
       UNITED STATES TRUSTEE,
                                                            ADV. PROC. NO.
               PLAINTIFF

       v.

       THOMAS CALVERT SCOTT and
       TAMMI LYNN SCOTT,

               DEFENDANTS



                    COMPLAINT SEEKING DENIAL OF DISCHARGE

TO THE HONORABLE EDUARDO V. RODRIGUEZ
UNITED STATES BANKRUPTCY JUDGE:

        Kevin M. Epstein, the United States Trustee for the Southern District of Texas (“Plaintiff”),
hereby requests that the Court enter judgment denying the discharge of Thomas Calvert Scott (“Mr.
Scott”) and Tammi Lynn Scott (“Mrs. Scott”) (and collectively, “Defendants”) under 11 U.S.C.



                                                 1
             Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 2 of 12




§ 727(a)(2), (3), (4), (5), and (7) 1 of the Bankruptcy Code. Plaintiff respectfully states to the Court
as follows:

                                                  JURISDICTION

       1.     The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
§ 157 and 28 U.S.C. § 1334.

           2.       This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(J).

           3.       Venue in this Court is proper pursuant to 28 U.S.C. § 1409(a).

       4.    The deadline for filing a complaint objecting to Defendants’ discharge is April 19,
2021. This Complaint is timely pursuant to Fed. R. Bankr. P. 4004(a).

        5.     Plaintiff consents to entry of a final order or judgment by this Bankruptcy Court in
this adversary proceeding.
                                             PARTIES

        6.      Plaintiff, the United States Trustee for Region 7, which includes the Southern
District of Texas, monitors and supervises the administration of cases commenced under Chapters
7, 11, 12, and 13 of the Bankruptcy Code pursuant to 28 U.S.C. § 586(a)(3) and brings this action
against Defendants pursuant to § 727(c)(1).

       7.      Plaintiff maintains a place of business at 515 Rusk, Suite 3516, Houston, Texas
77002. Plaintiff has standing to bring this complaint pursuant to § 307.

      8.      Mr. Scott is the debtor in the underlying bankruptcy case, which case is assigned
Case No. 20-35029 filed in the Southern District of Texas (Houston Division).

       9.     Mrs. Scott is the co-debtor in the underlying bankruptcy case, which case is
assigned Case No. 20-35029 filed in the Southern District of Texas (Houston Division).

       10.    Defendants’ address of record is 5710 Savanna Pasture Road, Park Row, Texas
77493. Upon information and belief, Defendants currently reside at this address.

                                       BACKGROUND ALLEGATIONS

       A. False Statements on the Bankruptcy Documents

       11.    On October 16, 2020, Mr. Scott filed a voluntary petition for relief under Chapter
11, Subchapter V of the Bankruptcy Code (“Petition Date”).

      12.     On October 19, 2020, and in accordance with § 1183(a), Plaintiff appointed Allison
D. Byman to serve in the case as Subchapter V Trustee.

1
    All “§” and “section” references herein are to Title 11 of the United States Code, unless otherwise stated.

                                                             2
          Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 3 of 12




         13.    On October 22, 2020, Maui Lifted Jeep Rentals, LLC also filed a voluntary petition
for relief under Chapter 11, Subchapter V of the Bankruptcy Code, which case was assigned Case
No. 20-35098 (“Maui Case”). Mrs. Scott signed the petition in the Maui Case as its
President/Owner. On October 26, 2020, the Court entered an order jointly administering Mr.
Scott’s bankruptcy case and the Maui Case. 2

       14.     On December 2, 2020, Defendants filed an amended bankruptcy petition to add
Mrs. Scott to Mr. Scott’s bankruptcy case. During the pendency of the Chapter 11, Subchapter V
proceedings, Defendants were represented by Reese W. Baker.

        15.    Defendants filed their Statement of Financial Affairs (“SOFA”) and Schedules
A/B, C, D, E/F, G, H, I and J (collectively referred to as the “Schedules” or individually as
“Schedule _”). Likewise, in the Maui Case, Mrs. Scott caused to be filed a Statement of Financial
Affairs (“Maui SOFA”) and Schedules A/B, D, E/F, G, and H (collectively referred to as the “Maui
Schedules” or individually as “Maui Schedule _”).

        16.     Defendants signed the Petition, Schedules, and SOFA under penalty of perjury.
Specifically, Defendants declared under penalty of perjury that they read the Schedules and SOFA
and that the information provided therein is true and correct. 3 Mrs. Scott signed the petition in the
Maui Case, the Maui Schedules, and the Maui SOFA under penalty of perjury. Specifically, Mrs.
Scott declared under penalty of perjury that she read the Maui Schedules and the Maui SOFA and
that the information provided therein is true and correct. 4

       17.    On Defendants’ Schedule A/B at Question 19, Defendants represented that, as of
the Petition Date, they owned a 100% interest in Maui Lifted Jeep Rentals, LLC and did not
disclose an ownership interest in any other entity. 5

        18.     On the Maui SOFA at Questions 3 and 4, Mrs. Scott, as President/Owner of Maui
Lifted Jeep Rental, LLC, represented that, as of the petition date, Maui Lifted Jeep Rentals, LLC
made no “[c]ertain payments or transfers to creditors within 90 days before filing” the Maui Case
and made no “[p]ayments or other transfers of property . . . that benefited any insider” within 1
year of filing the Maui Case. 6

       19.     On January 25, 2021, the Court entered an order converting Defendants’ Chapter
11, Subchapter V case to a Chapter 7 Case. 7 On the same day, the Maui Case was dismissed by
separate Court order. 8



2
  On October 27, 2020, Ms. Byman was likewise appointed to serve as Subchapter V Trustee in the Maui Case.
3
  See Case No. 20-35029, Doc. No. 31 at 8, 83, 85, 93, 94; Doc. No. 45 at 6.
4
  See Case No. 20-35098, Doc. No. 1 at 4; Doc. No. 15 at 37, 40.
5
  See Case No. 20-35029, Doc. No. 31 at 17.
6
  See Case No. 20-35098, Doc. No. 15 at 27.
7
  Case No. 20-35029, Doc. No. 76. The conversion order also included the following provision, “ORDERED that
Baker & Associates is terminated as of the filing date as counsel for the Debtors provided that Baker & Associates
may represent the Debtors in the chapter 7 cases if the Debtors retain Baker & Associates for such chapter 7 case.”
8
  Case No. 20-35098, Doc. No. 18.

                                                         3
         Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 4 of 12




       20.     Following conversion, Defendants did not file any amended schedules nor
statements of financial affairs. Defendants also failed to file the documents required by Fed. R.
Bankr. P. 1019(5)(A).

   B. False Statements at the Section 341 Meeting

        21.     On November 24, 2020, Defendants appeared for a § 341 Meeting of Creditors
related to their then-pending Chapter 11, Subchapter V bankruptcy cases (the “Chapter 11 341
Meeting”).

       22.    After the U.S. Trustee administered the oath to each individual, Defendants testified
under penalty of perjury that, prior to signing the documents, they reviewed their bankruptcy
Schedules and SOFA, and Mrs. Scott testified that she reviewed the Maui Schedules and Maui
SOFA.

       23.     At the Chapter 11 341 Meeting, in reference to the Schedules, SOFA, Maui
Schedules, and Maui SOFA, the U.S. Trustee asked: “Are there any errors or omissions to bring
to my attention at this time?” Mr. Scott responded, “[n]ot to my knowledge[,]” and Mrs. Scott
responded, “[n]ot to my knowledge, not at this time.” The U.S. Trustee also confirmed with
Defendants that all their personal assets were identified in the Schedules.

       24.     Upon further examination by the U.S. Trustee, Mr. Scott conceded that Maui Lifted
Jeep Rentals, LLC made distributions to Defendants as late as May 2020 that were not listed on
the Maui SOFA.

      25.     On March 30, 2021, Defendants appeared for a § 341 Meeting of Creditors (the
“Chapter 7 341 Meeting”).

       26.    After the Chapter 7 Trustee, Allison Byman, administered the oath to the
Defendants, they were questioned about their assets and liabilities by Ms. Byman, Brendon Singh,
appearing on behalf of Dina Cline and Spencer Wright, and the U.S. Trustee.

       27.    Upon examination by Mr. Singh, Mr. Scott conceded that Maui Lifted Jeep Rentals,
LLC disbursed to Defendants $50,000 in May 2020, $4,000 in June 2020, and $3,000 in July 2020.
These disbursements were not listed on the Maui SOFA.

         28.    Upon examination by the U.S. Trustee, Mr. Scott further conceded that Defendants
own an interest in NEDS AUTO SALES LLC that was obtained prior to the Petition Date and was
not listed in Defendants’ Schedules.

       29.     As such, Defendants failed to disclose their ownership interest in a business entity
acquired prior to the Petition Date at the Chapter 11 341 Meeting. Defendants further failed to
disclose pre-petition distributions made to insiders within the 1-year period of filing the Maui Case.
Defendants’ sworn statements at the Chapter 11 341 Meeting are false.




                                                  4
         Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 5 of 12




   C. Concealed Property – NEDS AUTO SALES LLC

        30.    At the commencement of Defendants’ bankruptcy case, Defendants owned an
interest in NEDS AUTO SALES LLC (“NEDS”), a Texas limited liability company with a
registered address of 7923 Thompson Rd., Highlands, Texas 77562-4350.

      31.      Upon information and belief, NEDS’s business includes selling cars. According to
Mr. Scott’s testimony at the Chapter 11 341 Meeting, NEDS ceased selling cars in September
2020.

       32.    NEDS filed a Certificate of Formation with the Office of the Secretary of State of
Texas on July 15, 2019 and John Zapata was listed as its only managing member.

         33.   On May 28, 2020, NEDS filed a Certificate of Amendment, which, in addition to
identifying an alternative registered agent, amended its certificate of formation to add Mrs. Scott
as its second managing member.

       34.    NEDS remains “In Existence” and has not amended its certificate of formation
since May 28, 2020.

        35.     On June 19, 2020, Defendants transferred $2,500 from a Maui Lifted Jeep Rentals,
LLC account to John Zapata. Defendants testified that the purpose of this transfer was to purchase
a car for re-sale by NEDS.

        36.     Defendants further testified that, upon cessation of operations, NEDS managing
member, John Zapata “took” the money out of NEDS’s. Upon information and belief, this resulted
in a potential claim for the benefit of Defendants’ estate.

        37.    None of Defendants’ filings disclosed NEDS. Defendants did not comply with Fed.
R. Bankr. P. 1019(5)(A). Following further inquiries from both the U.S. Trustee and Ms. Byman,
Defendants were instructed to file amended schedules and statements. To date, Defendants have
not filed amended schedules and statements.

        38.    Defendants had multiple opportunities to disclose their interest in NEDS but failed
to do so. Defendants failed to disclose their ownership interest in NEDS on: (1) the Schedules and
(2) at the Chapter 11 341 Meeting. Further, Defendants did not file any schedules or statements
upon conversion of their Chapter 11, Subchapter V case to Chapter 7.

        39.      Moreover, when questioned by the U.S. Trustee regarding assets, Defendants
falsely testified at the Chapter 11 341 Meeting that all their assets were listed in their Schedules.
Only upon a direct request by Ms. Byman at the Chapter 7 341 Meeting did Defendants agree to
file amended schedules and statements. Defendants filed their bankruptcy case on October 16,
2020, and, as of the date of this Complaint, have not disclosed their ownership interest in NEDS
in any Court filings.




                                                 5
        Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 6 of 12




       40.    Upon information and belief, Defendants concealed their ownership interest in
NEDS with the intent to hinder, delay, or defraud their creditors or an officer of the estate, and
knowingly made false oaths or accounts to the U.S. Trustee at the Chapter 11 341 Meeting and on
their sworn schedules. As such, Plaintiff requests entry of judgment denying Defendants’
discharge pursuant to § 727(a)(2) and (4).

   D. Concealed Disbursements from Maui Lifted Jeep Rentals, LLC

        41.   Defendants listed in their Schedules three checking accounts—Bank of Hawaii with
a balance of $134.53, Capital One with a balance of $49.50, and Chase Bank with a balance of
$1,930.

       42.     In the Maui SOFA, Mrs. Scott indicated that Maui Lifted Jeep Rentals, LLC made
no “payments or other transfers of property” to insiders within 1-year before filing the Maui Case
and made no payments to insiders “in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised.”

      43.      Defendants’ Schedules likewise state that Defendants earned $1,000 in “[w]ages,
commissions, bonuses, tips” from January 1, 2020 to the Petition Date. According to Defendants’
Schedule I, Defendants each received $2,500 monthly gross wages from Maui Lifted Jeep Rentals,
LLC.

        44.     At the Chapter 11 341 Meeting, Defendants confirmed receiving distributions, in
an unknown amount, from Maui Lifted Jeep Rentals, LLC within 1-year of filing the Maui Case
and the U.S. Trustee requested any necessary amendments to reflect the disbursements. Defendants
did not file any amendments to their schedules and statements, nor to the business’s schedules and
statements. At the Chapter 7 341 Meeting, Mr. Scott confirmed that, between May 2020 and July
2020, checks were written from Maui Lifted Jeep Rentals, LLC to Defendants totaling not less
than $57,000.

        45.    None of Defendants filings disclosed any disbursements from Maui Lifted Jeep
Rentals, LLC to Defendants from January 1, 2020 to the Petition Date. Following further inquiries
from both the U.S. Trustee and Ms. Byman, Defendants were instructed to file amended schedules
and statements. To date, Defendants have not filed amended schedules and statements.

         46.   Defendants had multiple opportunities to disclose the income received from Maui
Lifted Jeep Rentals, LLC but failed to do so. Defendants failed to disclose income on: (1) the
SOFA, (2) the Maui SOFA, and (3) at the Chapter 11 341 Meeting. Further, Defendants did not
file any schedules or statements upon conversion of their Chapter 11, Subchapter V case to Chapter
7. Only upon a direct request by Ms. Byman at the Chapter 7 341 Meeting did Defendants agree
to file amended schedules and statements. Defendants filed their bankruptcy case on October 16,
2020, and, as of the date of this Complaint, have not disclosed the income received from Maui
Lifted Jeep Rentals, LLC.




                                                6
         Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 7 of 12




        47.    Moreover, upon questioning by Mr. Singh at the Chapter 7 341 Meeting,
Defendants could not explain satisfactorily how or on what they spent $57,000 from May 2020 to
the Petition Date.

        48.     Upon information and belief, Defendants concealed their income from Maui Lifted
Jeep Rentals, LLC with the intent to hinder, delay, or defraud their creditors or an officer of the
estate, and knowingly made false oaths or accounts to the U.S. Trustee at the Chapter 11 341
Meeting and on their sworn statements of financial affairs. Defendants further failed to explain
satisfactorily the loss of this asset. As such, Plaintiff requests entry of judgment denying
Defendants’ discharge pursuant to § 727(a)(2), (3), (4), (5), and (7).

                                            COUNT I
                              For Denial of Discharge of Defendants
                                      11 U.S.C. § 727(a)(2)

       49.    Plaintiff realleges and incorporates herein the allegations contained in paragraphs
1 through 48.

        50.      Section 727(a)(2) provides, in part, that the court shall grant a debtor a discharge
unless the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the estate, has
transferred or concealed (A), property of the debtor, within one year before the date of filing of
the petition, or (B), property of the estate after the date of the petition.

         51.     Plaintiff is informed, believes, and thereon alleges that, by their actions during this
bankruptcy case, Defendants with intent to hinder, delay, or defraud a creditor or an officer of the
estate transferred, removed, destroyed, mutilated or concealed, or permitted to be transferred,
removed, destroyed, mutilated, or concealed debtors’ property, within one year before the date of
the filing of the petition.

        52.     Specifically, Defendants, with the intent to hinder, delay or defraud their creditors
or an officer of the estate, concealed their ownership interest in NEDS on the Schedules and the
income received from Maui Lifted Jeep Rentals, LLC on the SOFA. Defendants acquired NEDS
and income from Maui Lifted Jeep Rentals, LLC prior to the Petition Date, and NEDS is property
of the bankruptcy estate pursuant to § 541.

       53.      Additionally, Defendants, who were represented by legal counsel, concealed their
ownership interest in NEDS during their sworn testimony at the Chapter 11 341 Meeting.
Defendants appeared by telephone and falsely testified that their schedules included all their assets
and that the information contained in the schedules and statements was true and correct. Further,
Defendants were specifically requested to amend their schedules and statements to adequately
account for the income received from Maui Lifted Jeep Rentals, LLC. Yet, Defendants did not file
any amendments, either before or after converting to Chapter 7. Defendants knew or should have
known that their testimony at the Chapter 11 341 Meeting was false. Similarly, Defendants knew
or should have known that their sworn answers on the Schedules, SOFA, and Maui SOFA were
false.



                                                   7
        Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 8 of 12




        54.     Defendants therefore acted with fraudulent intent, or in the alternative, acted with
a reckless disregard for the truth when they filed and/or submitted the Petition, Schedules, SOFA,
Maui Schedules, and Maui SOFA with numerous false statements in furtherance of their
concealment of NEDS and income from Maui Lifted Jeep Rentals, LLC.

       55.     Wherefore, Plaintiff respectfully asks the Court to deny Defendants’ discharge
pursuant to § 727(a)(2) of the Bankruptcy Code, and for such other relief as is just.

                                              COUNT II
                                For Denial of Discharge of Defendants
                                        11 U.S.C. § 727(a)(3)

       56.    Plaintiff realleges and incorporates herein the allegations contained in paragraphs
1 through 55.

       57.     Section 727(a)(3) provides that the court shall grant a debtor a discharge, unless

       the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
       preserve any recorded information, including books, documents, records, and
       papers, from which the debtor’s financial condition or business transactions might
       be ascertained, unless such act or failure to act was justified under all of the
       circumstances of the case.

       58.      Defendants had a duty to maintain records and account for all property of each
debtor’s estate, including financial records and/or bank statements, from which parties in interest
could ascertain Defendants’ financial condition and business transactions.

        59.     In this case, Defendants failed to produce any record of Maui Lifted Jeep Rentals,
LLC’s business transactions, including documented evidence of the $57,000 paid to Defendants,
and failed to produce any recorded information that adequately explains how Defendants used the
funds received from Maui Lifted Jeep Rentals, LLC.

        60.     In their personal bankruptcy, and in accordance with §§ 1116(1)(B) and 1187(a),
Defendants filed a declaration, under penalty of perjury, that they “[had] not prepared a balance
sheet, a statement of operations, or cash-flow statement.” Similarly, in the Maui Case, Mrs. Scott
declared under penalty of perjury that the “Debtor ha[d] not prepared a balance sheet, a statement
of operations, or cash-flow statement.”

       61.     Defendants’ offered no explanation for their failure to keep and produce sufficient
information from which to ascertain their financial condition and business transactions. As such,
Defendants’ failure to act was not justified under the circumstances of the case.

       62.     Wherefore, Plaintiff respectfully asks the Court to deny Defendants’ discharge
pursuant to § 727(a)(3), and for such other relief as is just.




                                                 8
          Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 9 of 12




                                                   COUNT III
                                      For Denial of Discharge of Defendants
                                              11 U.S.C. § 727(a)(4)

       63.    Plaintiff realleges and incorporates herein the allegations contained in paragraphs
1 through 62.

        64.    Section 727(a)(4)(A) provides in part that the court shall grant a debtor a discharge
unless the debtor has knowingly and fraudulently made a false oath or account in connection with
a case.

      65.     Defendants had a duty to list and identify all of their assets and liabilities on their
bankruptcy documents.

        66.     Defendants had a duty to answer truthfully on all documents signed under penalty
of perjury that are submitted to the Court, U.S. Trustee, Subchapter V Trustee, and/or Chapter 7
Trustee.

      67.     Plaintiff is informed and believes and thereon alleges that Defendants made
numerous false oaths or accounts on the Schedules, SOFA, Maui SOFA, and at the Chapter 11 341
Meeting concerning their assets.

       68.     In this case and while under oath, Plaintiff alleges that Defendants falsely testified
multiple times.

        69.     Plaintiff alleges that Defendants acted with fraudulent intent or in the alternative,
Plaintiff alleges that based on the numerous false oaths or accounts as described in this Complaint,
Defendants acted with, at the very least, a reckless disregard for the truth. 9

       70.     Wherefore, Plaintiff respectfully asks the Court to deny Defendants’ discharge
pursuant to § 727(a)(4)(A), and for such other relief as is just.

                                                   COUNT IV
                                      For Denial of Discharge of Defendants
                                              11 U.S.C. § 727(a)(5)

       71.    Plaintiff realleges and incorporates herein the allegations contained in paragraphs
1 through 70.

       72.      Section 727(a)(5) provides that the court shall grant the debtor a discharge, unless
the debtor, prior to entering a determination of denial of discharge, fails to explain satisfactorily
any loss of assets or deficiency of assets to meet debtor’s liabilities.


9
 Plaintiff alleges that each of the oaths or accounts as described in the Complaint, individually and/or collectively,
were made in or in connection with this bankruptcy case, and thus need not establish that all of them were falsely
made to satisfy his burden under Count III.

                                                          9
         Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 10 of 12




        73.   Defendants had a duty to disclose all pre-petition income they received from Maui
Lifted Jeep Rentals, LLC.

       74.     Moreover, Defendants had a duty to explain what happened to at least $57,000 in
income received pre-petition from Maui Lifted Jeep Rentals, LLC. As of the date of this
Complaint, Defendants did not provide Plaintiff or Ms. Byman with any bank records, which may
account for the receipt and use of these funds.

       75.     Defendants provided no written documentation supporting their testimonial
explanation at the Chapter 7 341 Meeting that the $57,000 in funds were used for living expenses.
Instead, Defendants testified to borrowing even more money, in the approximate amount of
$30,000, from family and friends to pay for living expenses.

       76.     Wherefore, Plaintiff respectfully asks the Court to deny Defendants’ discharge
pursuant to § 727(a)(5), and for such other relief as is just.

                                                     COUNT V
                                       For Denial of Discharge of Defendants
                                               11 U.S.C. § 727(a)(7)

       77.    Plaintiff realleges and incorporates herein the allegations contained in paragraphs
1 through 76.

         78.      Section 727(a)(7) provides that the court shall grant the debtor a discharge, unless

         the debtor has committed any act specified in paragraph (2), (3), (4), (5), or (6) of
         [§ 727], on or within one year before the date of the filing of the petition, or during
         the case, in connection with another case, under this title or under the Bankruptcy
         Act, concerning an insider.

       79.   Defendants filed their personal bankruptcy case on October 16, 2020. Mrs. Scott
caused the Maui Case to be filed on October 22, 2020. The two cases were jointly administered
under Defendants’ bankruptcy case.

       80.     Defendants are insiders of Maui Lifted Jeep Rentals, LLC as defined by
§ 101(31)(B)(iii) and (vi). Specifically, Mrs. Scott is the 100% owner of Maui Lifted Jeep Rentals,
LLC and Mr. Scott is Mrs. Scott’s relative by virtue of their marriage. 10

      81.    Defendants had a duty to accurately and truthfully disclose the money disbursed
from Maui Lifted Jeep Rentals, LLC to Defendants within the 1-year period prior to filing the
Maui Case.




10
  See § 101(45) (defining “relative” as an “individual related by affinity or consanguinity within the third degree as
determined by the common law, or individual in a step or adoptive relationship within such third degree”).

                                                          10
        Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 11 of 12




         82.   When it was learned at the Chapter 11 341 Meeting that Defendants had received
some amount of income from Maui Lifted Jeep Rentals, LLC within the 1-year period prior to
filing the Maui Case, Defendants had a duty to amend the Maui SOFA, which they did not.

      83.     Further, Defendants had a duty to explain the nature and purpose of any transfers
made for the benefit of any insiders of Maui Lifted Jeep Rentals, LLC within 1-year of filing the
Maui Case.

         84.     Plaintiff is informed, believes, and thereon alleges that, by their actions during this
bankruptcy case, Defendants with intent to hinder, delay, or defraud a creditor or an officer of the
estate transferred, removed, destroyed, mutilated or concealed, or permitted to be transferred,
removed, destroyed, mutilated, or concealed debtors’ property, within one year before the date of
the filing of the petition.

       85.      Specifically, Defendants, with the intent to hinder, delay or defraud their creditors
or an officer of the estate, concealed income paid to Defendants from Maui Lifted Jeep Rentals,
LLC on the Maui SOFA. The income paid by Maui Lifted Jeep Rentals, LLC prior to the Petition
Date was property of the Maui Lifted Jeep Rentals, LLC bankruptcy estate pursuant to § 541.

       86.     Defendants were specifically requested to amend the Maui SOFA to adequately
account for the income paid by Maui Lifted Jeep Rentals, LLC. Yet, Defendants did not file any
amendments. Defendants knew or should have known that their sworn answers on the Maui SOFA
were false.

        87.     Defendants therefore acted with fraudulent intent, or in the alternative, acted with
a reckless disregard for the truth when they filed and/or submitted the Maui SOFA with numerous
false statements in furtherance of their concealment of the income paid by Maui Lifted Jeep
Rentals, LLC.

       88.     Wherefore, Plaintiff respectfully asks the Court to deny Defendants’ discharge
pursuant to § 727(a)(7) of the Bankruptcy Code, and for such other relief as is just.

                                          PRAYER FOR RELIEF

       89.     That the Defendants’ discharge be denied;

       90.     For reasonable attorney’s fees, to the extent allowed by applicable law;

       91.     For costs of suit; and

       92.     For such other and further relief as the Court deems just and proper.




                                                  11
      Case 21-03057 Document 1 Filed in TXSB on 04/19/21 Page 12 of 12




                                          RESPECTFULLY SUBMITTED,
                                          KEVIN M. EPSTEIN
                                          UNITED STATES TRUSTEE

DATED: April 19, 2021                     /s/ Alicia L. Barcomb
                                          Alicia L. Barcomb
                                          Trial Attorney
                                          TX Bar Number: 24106276
                                          Office of the United States Trustee
                                          515 Rusk, Suite 3516
                                          Houston, Texas 77002
                                          Alicia.barcomb@usdoj.gov
                                          Telephone: (713) 718-4650
                                          Fax: (713) 718-4670




                                     12
